Judgment as to the first cause of action reversed on the law and motion in respect thereto denied, otherwise judgment affirmed, without costs of this appeal to either party. Memorandum: We find one, and only one, allegation in the first cause of action which might be found by the jury to be slander, namely, that defendant stated that plaintiff and another “ tried to break into my office,” intending thereby to charge plaintiff with the crime of attempted burglary. All concur. (The judgment dismisses the complaint in an action to recover damages sustained by reason of slanderous statements.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.